Bussell, C. J.
The judgment to which exception is' taken in this case is as follows: “The above and foregoing case coming on to be heard this date, and after hearing the evidence and argument *503liad, It is ordered, considered, and adjudged and decreed that the restraining order and injunction be and they are hereby dissolved.” Though a writ of error will lie to an order granting or denying an injunction, it will not lie to an order dissolving a previous temporary restraining order. Such an order is not a final adjudication of the case, and the writ of error sued out to review the same is premature and must be dismissed under the provisions of section 6138 of the Civil Code. James v. Wilkerson, 164 Ga. 149 (138 S. E. 71), and cit.; Carolina Portland Cement Co. v. Jones, 162 Ga. 591 (134 S. E. 300). The case is still pending in the lower court, and the application for an interlocutory injunction may still be heard.

Writ of error dismissed.


All the Justices concur.